Citation Nr: 0333825	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  02-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which found that the veteran had not submitted 
new and material evidence to reopen his claim for service 
connection for a right knee disorder.  Subsequently, the RO 
reopened the claim and made a determination on the merits.  
However, the Board must make an independent determination of 
whether the new and material evidence requirement has been 
met, regardless of whether the RO adjudicated the claim on 
the merits.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996).  As such, the issue 
remains one of whether new and material evidence has been 
presented to reopen the claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the appellant and any representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002).  In this case, there has been 
no notice to the veteran of the VCAA, or the changed 
regulations.  This notice must be provided to the veteran. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


